Exhibit 10.3
FIRST AMENDMENT TO LEASE
This FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of the 30th
day of September, 2020 (the “Effective Date”) by and between RREEF AMERICA REIT
II CORP. PPP, a Maryland corporation (“Landlord”), and ALNYLAM PHARMACEUTICALS,
INC., a Delaware corporation (“Tenant”).
R E C I T A L S
A.    Landlord and Tenant entered into that certain Lease dated April 15, 2015,
(the “Lease”), under which Landlord leases to Tenant certain premises consisting
of 13,937 rentable square feet on the twelfth (12th) floor (the “12th Floor
Premises”), 23,350 rentable square feet on the thirteenth (13th) floor (the
“13th Floor Premises”) and 11,312 rentable square feet on the sixteenth (16th)
floor (the “16th Floor Premises” and together with the 12th Floor Premises and
the 13th Floor Premises, the “Premises”) in the building in Riverfront Office
Park at 101 Main Street, Cambridge, Massachusetts (the “101 Main Building”) for
a Term that currently expires on June 30, 2021 (the “Original Expiration Date”);
and
B.    Landlord and Tenant wish to amend the Lease to: (i) amend the Term of the
Lease for the 12th Floor Premise and the 13th Floor Premises; (ii) terminate the
Term of the Lease as to the 16th Floor Premises only; and (iii) amend certain
other terms of the Lease, subject to and upon the terms and conditions set forth
in this First Amendment.
A G R E E M E N T S
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
for other valuable consideration, the receipt and sufficiency of which is
acknowledged, Landlord and Tenant agree as follows:
1.    Recitals; Capitalized Terms. All of the foregoing recitals are true and
correct. Unless otherwise defined herein, all capitalized terms used in this
First Amendment shall have the meanings ascribed to them in the Lease, and all
references herein or in the Lease to the “Lease” or “this Lease” or “herein” or
“hereunder” or similar terms or to any section thereof shall mean the Lease, or
such section thereof, as amended by this First Amendment.
2.    Extension of the Term for 12th Floor Premises and the 13th Floor Premises.
(a)    The Term of the Lease with respect to the 12th Floor Premises and the
13th Floor Premises (collectively, the “Renewal Premises”) is hereby extended
(the “First Extended Term”) from July 1, 2021 through and including June 30,
2026 (the “New Termination Date”). Except as otherwise set forth in this First
Amendment, the First Extended Term shall be upon all of the terms and conditions
of the Lease. From and after the Effective Date, the phrase or phrases “Term of
this Lease” or “Term of Lease” or “the initial term” or “original term” as used
in the Lease shall be deemed to refer to the Term of the Lease as herein amended
and extended for the First Extended Term and all references to the “Termination
Date” in the Lease shall be deemed, to mean and refer to the New Termination
Date set forth in this Section 2. Landlord acknowledges and agrees that Tenant
will continue to have the right, pursuant to Section 42 of the






--------------------------------------------------------------------------------



Lease, to extend the Term of the Lease for a period of five (5) years after the
New Termination Date.
(b)    Tenant is in possession of the Renewal Premises, and hereby accepts the
Renewal Premises for the First Extended Term in its AS IS condition, WITHOUT
REPRESENTATION OR WARRANTY by Landlord, and Tenant acknowledges that Landlord
shall have no obligation to perform any construction or make any additional
improvements or alterations, or, except for the payment of the Refurbishment
Allowance (as hereinafter defined), to pay or afford any allowance to Tenant
(including any the TI Allowance specified in the Lease) for improvements or
alterations to prepare or improve the same for Tenant's use during the Extended
Term.
3.    Annual Rent and Monthly Installment of Rent.
(a)    Annual Rent for Renewal Premises. From and after the Effective Date of
this First Amendment and continuing for the balance of the Term of the Lease (as
extended herein for the First Extended Term), Tenant shall pay Annual Rent and
Monthly Installments of Basic Rent with respect to the Renewal Premises to
Landlord in the manner and in accordance with the terms and conditions of the
Lease, in the amounts set forth below:

PERIODANNUAL FIXED RENT PER SQUARE FOOTANNUAL RENTMONTHLY INSTALLMENT OF RENT
Effective Date – April 30, 2021
$77.00$2,871,099.00$239,258.25
May 1, 2021 – June 30, 2021
$78.00$2,908,386.00$242,365.50
July 1, 2021 – June 30, 2022
$95.00$3,542,265.00$295,188.75July 1, 2022 – June 30,
2023$96.90$3,613,110.30$301,092.53July 1, 2023 – June 30,
2024$98.84$3,685,447.08$307,120.59
July 1, 2024 – June 30, 2025
$100.82$3,759,275.34$313,272.95July 1, 2025 – June 30,
2026$102.84$3,834,595.08$319,549.59



(b)    Annual Rent for 16th Floor Premises. Beginning on the Effective Date and
continuing through the Original Expiration Date, Tenant shall pay Basic Rent and
Monthly Installments of Basic Rent with respect to the 16th Floor Premises to
Landlord in the manner and in accordance with the terms and conditions of the
Lease, in the amounts set forth below:
2

--------------------------------------------------------------------------------




PERIODANNUAL FIXED RENT PER SQUARE FOOTMONTHLY INSTALLMENT OF RENT
Effective Date – April 30, 2021
$77.00$72,585.33May 1, 2021 – Original Expiration Date$78.0073,528.00



(c)    Rent Adjustments. From and after the Effective Date and thereafter during
the Term of the Lease (as extended herein for the First Extended Term), Tenant
shall continue to pay Tenant’s Proportionate Share of all Expenses, Insurance
Costs and Taxes as and when due pursuant to the terms of Section 4 of the Lease,
except that:
(i)    Tenant’s Proportionate Share shall be reduced to 10.95% (37,287/340,673)
commencing on the day immediately following the 16th Floor Termination Date (as
hereinafter defined);
(ii)     during the First Extended Term, the Base Year (Expenses) and the Base
Year (Insurance) shall be calendar year 2021, and the Base Year (Taxes) shall be
Taxes for tax fiscal 2022 (i.e., July 1, 2021 through June 30, 2022).
(d)    Allocable Costs - Electricity. Tenant shall continue to pay Tenant’s
Allocable Electricity Costs for the Premises in accordance with the terms of
Section 13.1.1 of the Lease.
4.    Security Deposit. The Security Deposit required under the Lease is
currently in the form of a letter of credit in the amount of $1,182,575.68.
Provided Tenant is not in default under the Lease at any time prior to or as of
the 16th Floor Termination Date and Tenant timely vacates and surrenders
possession of the 16th Floor Premises in the condition required under the Lease,
as amended in this First Amendment, then the amount of the Security Deposit
required under the Lease may be reduced to $907,317.00 (the “New Security
Deposit Amount”) to reflect the termination of the Lease as to the 16th Floor
Premises. If the foregoing conditions have been satisfied, then, following the
16th Floor Termination Date, Tenant may deliver to Landlord a new letter of
credit or an amendment to the existing letter of credit, in form required under
the Lease and reasonably approved by Landlord, which decreases the face amount
of the letter of credit to the New Security Deposit Amount.
5.    Parking: From and after the 16th Floor Expiration Date and continuing
through the Term, the number of parking passes Tenant will be entitled to use
under the Lease shall be reduced to thirty (30) parking passes and the
prevailing monthly parking charge is currently $350 per parking pass per month
(see Article 39), which prevailing monthly parking charge is subject to increase
from time to time as set forth in the Lease. In addition, Landlord shall provide
Tenant with an additional eight (8) parking passes on a “tenant-at-will” basis
at the same prevailing parking charge, provided Landlord shall have the right to
take back such tenant-at-will spaces upon six (6) months’ prior written notice
to Tenant in the event that a portion of the garage is
3

--------------------------------------------------------------------------------



redeveloped into office space. In no event shall such tenant-at-will spaces be
allocated to another tenant in the Building.
6.    Refurbishment Allowance. Landlord shall disburse to Tenant a refurbishment
allowance in the total amount of $559,305.00 (the “Refurbishment Allowance”)
toward the costs and expenses incurred in connection with the performance of the
leasehold improvements to the Renewal Premises. Tenant may apply the
Refurbishment Allowance for the payment of construction and other costs in
accordance with the terms of this Section 6. Upon submission by Tenant to
Landlord of (a) a statement (a “TI Fund Request”) setting forth the total amount
of the Refurbishment Allowance requested, (b) a summary of the Tenant’s
leasehold improvements to the Renewal Premises performed using AIA standard form
Application for Payment (G 702) executed by the general contractor and by the
architect, (c) invoices from the general contractor, the architect, and any
subcontractors, material suppliers and other parties requesting payment with
respect to the amount of the Refurbishment Allowance then being requested, ( d)
lien releases from the general contractor and each subcontractor and material
supplier with respect to the completed leasehold improvements performed that
correspond to the TI Fund Request each in a form reasonably acceptable to
Landlord and complying with applicable laws, then Landlord shall, within thirty
(30) days following receipt by Landlord of a TI Fund Request and the
accompanying materials required by this Section 6, pay to Tenant the amount of
the Refurbishment Allowance requested in such TI Fund Request. In no event shall
Landlord have any obligation to pay for any costs for leasehold improvements to
the Premises in excess of the Refurbishment Allowance. Notwithstanding anything
in this Section 6 or the Lease to the contrary, Tenant may requisition all or
any portion of the Refurbishment Allowance for reimbursement of Tenant’s costs
to purchase and install furniture, fixtures and equipment for the Renewal
Premises (“FF&E costs”) and/or as a credit against the Annual Rent payable
during the First Extended Term (which rent credit, if any, shall apply to the
next monthly installment(s) of Annual Rent immediately following Tenant’s notice
to Landlord of its election to utilize the rent credit). Any remaining amount of
the Refurbishment Allowance that is not applied by Tenant toward the costs of
leasehold improvements to the Renewal Premises, FF&E costs and/or as an Annual
Rent credit by the June 30, 2023 shall be deemed forfeited by Tenant and will no
longer be payable by Landlord.
7.    Termination of the 16th Floor Premises.
(a)    The Term of the Lease shall expire and be terminated and of no further
force or effect solely as to the 16th Floor Premises at 11:59 P.M. on the
Original Expiration Date. Tenant will surrender the 16th Floor Premises to
Landlord on or before the Original Expiration Date (together with all keys and
access cards to the 16th Floor Premises) vacant, broom clean, free from all
occupants, subtenants, or other persons or entities claiming rights of
possession by, through or under Tenant. Tenant shall not have any removal or
restoration obligations with respect to the 16th Floor Premises other than to
(i) remove (A) the items listed on Schedule A, and (B) personal property
belonging to any employees or other occupants; and (ii) decommission certain
items as described on Schedule A.
(b)    Any holding over by Tenant in the 16th Floor Premises after the Original
Expiration Date is subject to the provisions of the Lease regarding holding over
by Tenant after
4

--------------------------------------------------------------------------------



expiration of the term of the Lease. The “16th Floor Surrender Date” shall be
the date that Tenant actually vacates and delivers possession of the 16th Floor
Premises to Landlord in the condition required under the Lease and this First
Amendment. No act or thing done by Landlord prior to the satisfaction of all
conditions precedent to the occurrence of the Original Expiration Date shall be
deemed an acceptance of a surrender of the 16th Floor Premises, and the delivery
of keys to any employee of Landlord or of Landlord’s agents shall not operate as
a termination of the Lease or a surrender of the 16th Floor Premises.
Notwithstanding anything herein to the contrary, Tenant shall be obligated to
perform all of Tenant’s obligations under the Lease with respect to the 16th
Floor Premises which arise under the Lease up to and including the Original
Expiration Date, including, without limitation, the payment of Annual Rent,
Monthly Installments of Rent and Additional Rent and other monetary sums and any
yearend reconciliations of Expenses, Taxes and Insurance Costs attributable to
the 16th Floor Premises.
(c)    Commencing immediately following the Original Expiration Date, the term
“Premises” shall mean and refer solely to the Renewal Premises and be deemed to
contain 37,287 rentable square feet.
8.    Brokerage. Landlord and Tenant each represent and warrant to the other
that neither of them has employed or dealt with any broker, agent or finder in
carrying on the negotiations relating to this First Amendment except for CBRE
(the “Broker”), which Broker shall be compensated by Landlord per separate
agreement. Tenant shall indemnify and hold Landlord harmless from and against
any claim or claims for brokerage or other commissions relating to this First
Amendment asserted by any broker, agent or finder engaged by Tenant or with whom
Tenant has dealt other than Broker. Landlord shall indemnify and hold Tenant
harmless from and against any claim or claims for brokerage or other commissions
relating to this First Amendment asserted by any broker, agent or finder engaged
by Landlord or with whom Landlord has dealt.
9.    Ratification. Except as expressly modified by this First Amendment, the
Lease shall remain in full force and effect, and as further modified by this
First Amendment, is expressly ratified and confirmed by the parties hereto. This
First Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, subject to the provisions of
the Lease regarding assignment and subletting.
10.    Counterparts and Authority. This First Amendment may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same document. Tenant hereby
represents and warrants to Landlord that (i) Tenant has full power and authority
to carry on its business, enter into this First Amendment and consummate the
transaction contemplated by this First Amendment, (ii) the individual executing
and delivering this First Amendment on Tenant’s behalf has been duly authorized
to do so, (iii) the Lease and this First Amendment constitutes a valid, legal,
binding and enforceable obligation of Tenant (subject to bankruptcy, insolvency
or creditor rights laws generally, and principles of equity generally), and (iv)
all consents, approvals, authorizations, orders or filings of or with any court
or governmental agency or body, if any, required on the part of Tenant for the
execution, delivery and performance of this First Amendment have been obtained
or made.
[Signatures Commence on Following Page]
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment to be
duly executed by persons hereunto duly authorized, in multiple copies, each to
be considered an original hereof, as of the date first set forth above.
LANDLORD:
RREEF AMERICA REIT II CORP. PPP,
a Maryland corporation
By:    /s/ David F. Crane    
    Name: David F. Crane
    Title: Vice President
By:    /s/ Gerald F. Ianetta    
    Name: Gerald F. Ianetta
    Title: Vice President
TENANT:
ALNYLAM PHARMACEUTICALS, INC., a Delaware corporation
By:    /s/ Jeff Poulton    
    Name: Jeff Poulton    
    Title: Chief Financial Officer    
6

--------------------------------------------------------------------------------






SCHEDULE A
Items to be Removed from the 16th Floor Premises by Alnylam


-    Reconfiguration and password removal networking / WAPs equipment
-    Leased printer/copiers
-    Alnylam acrylic signage
-    Coffee Machine cup
-    Coffee Brewer
-    ION Water Cooler
-    Cintas first aid cabinet
-    AED cabinet
-    Data destruction bin
-    Ricoh printer


Items to be Decommissioned by Alnylam but Remain on the 16th Floor Premises
-    iStar Software House Panel – CCURE 9000 Software
(6) HID RP40 card reader
(1) Winland Enivor Water/Temp


-    ExacqVision Video Software
(2) Axis 3014 cameras
Schedule A - Page 1